Citation Nr: 0940758	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.   Entitlement to service connection for lumbar 
degenerative disc disease.

2.  Entitlement to service connection for right lower 
extremity radiculopathy, to include as secondary to lumbar 
degenerative disc disease.

3.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for a foot disorder.

5.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board reopened the claim for service connection for a foot 
disorder in a November 2007 decision and remanded the issues 
currently on appeal for further development.  The case has 
since been returned to the Board for appellate review.

A hearing was held on April 10, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran's representative submitted a waiver of 
the RO's initial consideration of the evidence in a July 2009 
brief.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.

The Board further notes that the Veteran and his 
representative raised the issue of entitlement to a clothing 
allowance at the April 2007 hearing.  However, that matter is 
not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, the matter is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for skin 
cancer and to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU) 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has not been met.

2.  The Veteran has not been shown to currently have lumbar 
degenerative disc disease that is causally or etiologically 
related to his military service.

3.  The Veteran has not been shown to currently have right 
lower extremity radiculopathy that is causally or 
etiologically related to his military service or to a 
service-connected disorder.

4.  The Veteran has been shown to have a bilateral foot 
disorder that is causally or etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).

2.  Right lower extremity radiculopathy was not incurred in 
active service, and is not proximately due to, the result of, 
or aggravated by a service-connected disability. 38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

3.  Resolving reasonable doubt in favor of the Veteran, a 
bilateral foot disorder was incurred in active service. 38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for service connection for a foot disorder, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the claims for service connection for lumbar 
degenerative disc disease and right lower extremity 
radiculopathy, the RO did provide the appellant with notice 
in March 2005, April 2005, and June 2005, prior to the 
initial decision on the claims in August 2005, as well as in 
December 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the March 2005, April 2005, and December 2007 
letters stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The March 2005 and 
December 2007 letters also indicated that establishing 
service connection on a secondary basis requires evidence of 
the claimed physical or mental condition and a relationship 
between the claimed condition and the service-connected 
condition.  Additionally, the February 2006 statement of the 
case (SOC) and the April 2009 supplemental statement of the 
case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2005, June 2005, and 
December 2007 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005, April 2005, June 2005, and December 2007 letters 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  Those letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the March 2005, April 2005, June 2005, 
and December 2007 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the December 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  Following that letter, the RO 
readjudicated the Veteran's claims for service connection in 
a supplemental statement of the case (SSOC).  Thus, VA cured 
any defect in the notice before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board concludes below that the Veteran is not entitled to 
service connection for lumbar degenerative disc disease and 
right lower extremity radiculopathy.  Thus, any questions as 
to the disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  His records from the 
Social Security Administration (SSA) were also obtained, and 
lay statements were submitted to support his claims.  The 
Veteran was further provided the opportunity to testify at a 
hearing before the Board.

In addition, the Veteran was afforded a VA examination in 
November 2008 in connection with his claim for service 
connection for lumbar degenerative disc disease.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As discussed below, the Board finds that the 
November 2008 VA medical opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the service treatment records as well as the private and VA 
medical records contained in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include 
the statements of the appellant and other individuals, and 
provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for right lower extremity radiculopathy.  Under 
the law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

However, a VA examination is unnecessary to decide the claim 
for service connection for right lower extremity 
radiculopathy because such an examination would not provide 
any more information than is already associated with the 
claims file.  As will be discussed below, the Veteran has not 
been shown to have an event, disease, or injury to which a 
current diagnosis could be related.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  In addition, service 
connection has not been established for lumbar degenerative 
disc disease, and as such, the claim cannot be granted on a 
secondary basis regardless of whether they are related. See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. The Board notes that the Veteran has not 
been provided the amended version of 38 C.F.R. § 3.310, 
despite the November 2007 remand indicating that he should be 
provided with the amendment.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In addition, in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d). "Satisfactory evidence" is credible 
evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition." Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied. See Gilbert, 1 Vet. App. at 
54.


I.  Lumbar Degenerative Disc Disease

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for lumbar 
degenerative disc disease.  In this case, the presumption of 
soundness applies because the Veteran's April 1968 induction 
examination found his spine to be normal.  Although the 
Veteran reported having a medical history of a back trouble 
at the time of his induction examination, the Board notes 
that a history provided by the Veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).

Moreover, the presumption of soundness has not been rebutted 
by clear and unmistakable evidence.  There is some evidence 
indicating that the Veteran may have had a preexisting spine 
disorder, including his own reported medical history of back 
trouble at the time of his induction examination.  
Nevertheless, the Board finds that there is insufficient 
evidence establishing that an spine disorder clearly and 
unmistakably existed prior to service.  There are no medical 
records dated prior to service documenting any treatment for 
or diagnosis of a spine disorder.  In addition, with the 
exception of his reported medical history in April 1968, the 
Veteran's service treatment records do not document any 
complaints, treatment, or diagnosis of a spine disorder.  Nor 
do they provide any other contemporaneous statements 
indicating that he had a preexisting disorder.  In addition, 
the November 2008 VA examiner noted that the Veteran had a 
history of back trouble prior to service, yet also observed 
that his physical examination was normal and that he was 
found fit for duty.  Indeed, he stated that the Veteran's 
complaint of back soreness had not advanced to degenerative 
disc disease of the lumbar spine at that time.  As such, it 
cannot be said that there is clear and unmistakable evidence 
showing that the Veteran had a preexisting spine disorder.  
Accordingly, the presumption of soundness is not rebutted.  
Therefore, the Board's analysis must turn to the issue of 
whether a current disorder was incurred during the Veteran's 
active service. See Wagner v. Principi, 370 F.3d 1089, 1094-
1096 (Fed. Cir. 2004) (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence). VAOPGCPREC 3-03 (July 16, 2003).

The Veteran has contended that he was struck by lightening 
during basic training and jumped out of helicopters carrying 
ammunition while serving in Vietnam.  He believes that he 
currently has a back disorder related to those incidents.  
The Veteran's service records do show that he was awarded the 
Combat Infantryman Badge, which indicates that he engaged in 
combat with the enemy.  The Board notes that 38 U.S.C.A. § 
1154(b) (West 2002) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service. See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 
3.304(d) (2009).  

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service. See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.  

Although the Veteran did seek treatment for burned hands in 
August 1968, the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
spine disorder.  In fact, his April 1970 separation 
examination found his spine to be normal, and he denied 
having a medical history of back trouble of any kind.  
Moreover, the medical evidence of record does not show that 
the Veteran sought any treatment for a spine disorder 
immediately following his separation from service or for many 
years thereafter.  In fact, the Veteran told the November 
2008 VA examiner that his back pain had an onset in 1984 and 
that he did not seek treatment until 1991.  Private medical 
records dated in October 1999 also indicate that he only had 
a three to four month history of low back pain, which had 
begun while he was welding.  Therefore, the Board finds that 
lumbar degenerative disc disease did not manifest during 
service or for many years thereafter.

The Board does observe that a fellow serviceman submitted a 
lay statement dated in August 2005 indicating that there was 
lightning struck while their company was on the bayonet 
training field.  He indicated that many trainees were taken 
to the hospital to be evaluated and that at least two of them 
received medical discharges.  Similarly, another fellow 
serviceman submitted a letter dated in September 2005 in 
which he noted that both he and the Veteran were present on 
the day that lightning struck the company on the bayonet 
training field.  He stated that he had witnessed one 
individual being struck by the lightning and that there were 
others who were injured and transported to the hospital.  
While lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, the Board notes that neither of these 
individuals indicated in their lay statements that they had 
witnessed the Veteran being struck by lightning.  Nor did 
they state that the Veteran had any back problems following 
that incident.  Moreover, these individuals are not competent 
to testify as to what the Veteran's diagnosis was at that 
time or its relationship to his period of service. 

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
lumbar degenerative disc disease, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that lumbar 
degenerative disc disease manifested during service or within 
close proximity thereto, the more probative medical evidence 
of record does not link any current diagnosis to the 
Veteran's military service.  The November 2008 VA examiner 
thoroughly reviewed the claims file, including the Veteran's 
service treatment records, post-service medical records, and 
lay statements, and performed a physical examination after 
which he diagnosed the Veteran with degenerative disc disease 
of the lumbar spine.  It was noted that his April 1968 
induction examination had documented him as having reported a 
medical history of back problems.  However, the examiner also 
observed that the back soreness had not advanced to 
degenerative disc disease and that the Veteran's induction 
examination found his spine to be normal and deemed him fit 
for duty. 

Nevertheless, the November 2008 VA examiner opined that it 
was not at least as likely as not that the Veteran's lumbar 
degenerative disc disease is causally or etiologically 
related to his military service, to include being struck by 
lightning.  In this regard, the examiner noted that the 
Veteran's service treatment records were negative for any 
complaints, treatment, or diagnosis of a back disorder and 
that he did not write to his parents stating that his back 
was hurting, despite him writing such a letter regarding his 
feet.  It was also noted that he did not appear to have a 
significant back problem until 1999 when he had a bulldozer 
welding injury, which caused him to initially have pain in 
the lower back and left lower extremity.  The pain 
subsequently switched to the right side, and he was found to 
have a herniated nucleus pulposus.  

With regard to the lightning strike, the November 2008 
examiner observed that the Veteran did not report or appear 
to have suffered any long-term physical damage or blunt 
mechanical injury due to lightning.  He cited to an article 
indicating that musculoskeletal complications can occur from 
electrical injuries and that the areas of greatest thermal 
injury from electricity are often the deep tissue surrounding 
the long bones resulting in perosteal burns, destruction of 
bone matrix, and osteonecrosis.  It was also noted that bones 
can fractures from falls, blast injuries, or under the stress 
of repetitive tetanic muscle contractions.  However, the 
examiner stated that the Veteran did not have any such 
complications.  

The Board does observe that a private physician submitted a 
January 2008 letter stating that the Veteran's back problems 
are related to him being struck by lightning in basic 
training.  It was noted that the opinion was based on the 
Veteran's history and that he had indicated that he did not 
have any back trouble prior to that injury and that his back 
pain began afterwards.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another. Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
November 2008 VA examiner's opinion to be most probative.  
There is no indication that the January 2008 private 
physician reviewed the Veteran's claims file.  In fact, he 
specifically indicated that he based his opinion on the 
Veteran's reported history.  Nor did he discuss or address 
the Veteran's normal separation examination or the years-long 
evidentiary gap between the Veteran's period of service and 
his first complaints, treatment, and diagnosis of a spine 
disorder thereafter.  There was no explanation or discussion 
of the other relevant facts in this case, and as such, his 
opinion rests on incomplete information. 

In contrast, the November 2008 VA examiner offered his 
opinion based on a review of all of the evidence, including 
the Veteran's complete service treatment records, post-
service treatment records, and lay statements, and he offered 
a thorough rationale for the opinion reached that is clearly 
supported by the evidence of record.  Indeed, the examiner 
specifically discussed the Veteran's past medical history as 
documented in the records, including the Veteran's induction 
and separation examination as well as the year-long 
evidentiary gap following his period of service.  When he 
reviewed the claims file, it also contained the January 2008 
letter, and he further cited to medical literature supporting 
his opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (noting that it is what an examiner learns from the 
claims file for use in forming the expert opinion that 
matters and that, when the Board uses facts obtained from one 
opinion over another, it is incumbent upon the Board to point 
out those facts and explain why they were necessary or 
important in forming the appropriate medical judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the November 
2008 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.
Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for lumbar degenerative disc disease.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for lumbar degenerative disc disease is not 
warranted.


II.  Right Lower Extremity Radiculopathy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for right lower 
extremity radiculopathy.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  In fact, his April 1970 separation examination 
found his lower extremities to be normal, and he denied 
having a medical history of neuritis, paralysis, cramps in 
his legs, and lameness.  Moreover, the Veteran did not seek 
treatment for radiculopathy until many decades following his 
separation from service.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the 
existence of a link between current right lower extremity 
radiculopathy and his military service. Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that right lower extremity 
radiculopathy did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that right lower 
extremity radiculopathy manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link a current disorder to his military service.  In 
fact, as noted above, there was no event, disease, or injury 
in service to which a disorder could be related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, 
citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d at 1355-57. As such, the Board concludes 
that the Veteran's right lower extremity radiculopathy did 
not manifest in service and was not causally or etiologically 
related to military service. 

The Board does acknowledge the Veteran's assertion that he 
currently has right lower extremity radiculopathy that is 
secondary to his lumbar degenerative disc disease.  However, 
the fact remains that service connection has not been 
established for the latter disability.  As such, service 
connection for right lower extremity radiculopathy is not 
warranted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for right lower 
extremity radiculopathy.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for right lower extremity radiculopathy is not 
warranted.


III.  Foot Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a foot 
disorder.  He submitted a notice of disagreement in September 
2005 in which he contended that he was treated for foot 
problems in Dong Tam, Republic of Vietnam, in March 1969 
while assigned to B Company, 4th Battalion, 39th Infantry, 
9th Infantry Division. He was uncertain as to whether he was 
treated at a dispensary, clinic, or hospital, but he stated 
that it was at the main headquarters in Dong Tam.  Requests 
were made for clinical records documenting such treatment in 
service.  However, a December 2007 response from the National 
Personnel Records Center indicated that a search of the 1969 
clinical records of the 3rd surgical hospital in Dong Tam, 
Republic of Vietnam, did not find any records pertaining to 
the Veteran.  Another response dated in January 2009 also 
indicated that the allegation had been investigated, but that 
a search of clinical records from 1969 to 1970 from Dong, 
Tam, Vietnam, was negative. 

Nevertheless, the Veteran has claimed that he developed 
jungle rot due to the wet conditions in service and argued 
that his current foot problems are related to that 
symptomatology.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

 The Veteran's service records also show that he was awarded 
the Combat Infantryman Badge, which indicates that he engaged 
in combat with the enemy.  The Board notes that 38 U.S.C.A. § 
1154(b) (West 2002) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service. See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 
3.304(d) (2009).  It must be noted, however, that the 
presumption afforded under 38 U.S.C.A. § 1154(b) addresses 
only the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and does 
not address the question of either current disability or 
nexus to service, both of which generally require competent 
medical evidence.  Thus, this provision does not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service. See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, supra.

In addition, the Veteran's service treatment records document 
treatment for a twisted ankle, and there are letters from the 
Veteran dated in 1969 in which he contemporaneously stated 
that he was experiencing foot problems.  His post-service 
medical records also show that he currently has various 
diagnoses, including a chronic foot rash and nummular eczema 
on his feet and ankles.  

Moreover, following a review of the claims file and a 
physical examination, the November 2008 VA examiner opined 
that it was at least as likely as not that the Veteran's 
bilateral foot disorder, characterized as tinea pedis and 
nummular eczema of the lower extremities, had its onset in 
service and is causally or etiologically related to hi 
military service, including the wet conditions in Vietnam.  
The examiner did observe that the Veteran's service treatment 
records did not document any treatment for a chronic foot 
rash or nummular eczema, but also noted that the letters to 
his parents did support the claim that his chronic and 
recurrent foot disorder of tinea pedis and lower extremity 
nummular eczema had its onset in service while he was serving 
in Vietnam.  The examiner stated that the chronic wet 
conditions in Vietnam were likely the culprit for the onset 
of the recurrent skin condition.  It was also noted that the 
Veteran did not have a foot disorder that required orthotics 
or a foot disorder that was related to an anatomical problem 
with his feet, such as pes planus.  

Based on the foregoing, the Board concludes that there is a 
reasonable doubt as to whether the Veteran's current 
bilateral foot disorder, which has been characterized as 
tinea pedis and nummular eczema of the lower extremities, is 
causally or etiologically related to his period of service.  
To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes 
that service connection a bilateral foot disorder  is 
warranted.



ORDER

Service connection for lumbar degenerative disc disease is 
denied.

Service connection for right lower extremity radiculopathy is 
denied.

Subject to the provisions governing the award of monetary 
benefits, service connection for a bilateral foot disorder 
characterized as tinea pedis and nummular eczema is granted.


REMAND

Reasons for Remand:  To obtain a medical opinion and to 
adjudicate an inextricably intertwined issue.  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran had contended that he has skin 
cancer related to his service in Vietnam, including sun 
exposure. The Board noted in the November 2007 remand that 
his service treatment record did document treatment for 
burned hands and that there were letters from the Veteran 
dated in 1969 in which he contemporaneously stated that he 
had been sitting in the sun while writing.  The Board also 
noted that his post-service medical records showed that he 
currently had various diagnoses, including melanoma and 
primary squamous cell carcinoma.  

Following the November 2007 remand, the Veteran was afforded 
a VA examination in November 2008 at which time the examiner 
opined that  it was not at least as likely as not  that the 
Veteran's current squamous cell carcinoma of the right 
forehead is causally or etiologically related to his military 
service, to include his sun exposure in Vietnam.  The 
examiner explained that there was no indication of skin 
cancer in service and that he was not documented as having 
such a disorder until 1999.  It was also noted that the 
Veteran had a family history of skin cancer as well as other 
numerous risk factors.

However, following the November 2008 VA examination, the 
Veteran's representative submitted a brief in July 2009 in 
which he contended that the Veteran had skin cancer that was 
due to herbicide exposure.  His service records do indicate 
that he served in Vietnam for nine months and 21 days during 
his period of service from June 1969 to June 1970.  As such, 
he served in the Republic of Vietnam during the Vietnam era 
and is therefore presumed to have been exposed during such 
service to certain herbicide agents, including Agent Orange.  
However, the November 2008 VA examiner did not address 
whether the Veteran's current skin cancer could be due to 
such herbicide exposure.  

Although skin cancer is not on the list of diseases that VA 
has associated with Agent Orange exposure, the regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. §§ 3.303(d), 
3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).  

Nevertheless, the evidence of record does not include a 
medical opinion based on a complete review of the claims file 
specifically addressing whether the Veteran currently has 
skin cancer that is causally or etiologically related to his 
herbicide exposure in service.  In the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  Therefore, the Board finds that an additional VA 
medical opinion is necessary for determining the nature and 
etiology of any skin cancer that may be present.

The Board further notes that a decision on the claim for 
service connection for skin cancer could change the outcome 
of the Veteran's claim for TDIU.  As such, the service 
connection claim is inextricably intertwined with the TDIU 
claim currently on appeal.  For this reason, the issue of 
service connection must be resolved prior to resolution of 
the TDIU issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO should refer the Veteran's 
claims folder to the November 2008 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any current skin 
cancer that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and lay statements.  
It should be noted that the Veteran is 
presumed to have been exposed to 
certain herbicide agents, including 
Agent Orange, during his military 
service.  The examiner should then 
state whether it is at least as likely 
as not that the Veteran currently has 
skin cancer that is due to his 
herbicide exposure in service or is 
otherwise causally or etiologically 
related to his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
effectuate the grant of service 
connection for a foot disorder and 
readjudicate the claim for service 
connection for skin cancer prior to the 
claim for TDIU.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  This 
SSOC should set forth all applicable 
laws and regulations pertaining to 
presumptive service connection based on 
herbicide exposure.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


